                                               Case 2:20-cv-07732-JFW-JC Document 64 Filed 06/09/21 Page 1 of 2 Page ID #:494




                                                1   GERAGOS & GERAGOS
                                                           A PROFESSIONAL CORPORATION
                                                2                     LAWYERS
                                                             HISTORIC ENGINE CO. NO. 28
                                                3            644 South Figueroa Street
                                                        Los Angeles, California 90017-3411
                                                               Telephone (213) 625-3900
                                                4              Facsimile (213) 232-3255
                                                                Geragos@Geragos.com
                                                5
                                                    BEN J. MEISELAS                          SBN 277412
                                                6   ben@geragos.com
                                                7   CURTIS R. SARIAN                            SBN 328867
                                                    curtis@Geragos.com
                                                8
                                                9   ZUMPANO PATRICIOS & POPOK PLLC
                                                    MICHAEL S. POPOK          (NY) 2475226
                                               10   mpopok@zplaw.com
                                               11   (Admitted pro hac vice)
          Los Angeles, California 90017-3411




                                                    Fifth Avenue, Suite 826
GERAGOS, APC




                                               12
             644 South Figueroa Street




                                                    New York, New York 10016
               HISTORIC ENGINE CO. NO. 28




                                               13   Telephone: (212) 381-9999
                                                    Facsimile: (212) 320-0332
                                               14
                                                    Attorneys for Plaintiff,
GERAGOS




                                               15
                                                    MYCHANNEL, INC.
                                               16
                                                                                  UNITED STATES DISTRICT COURT
                                               17
                                                                               CENTRAL DISTRICT OF CALIFORNIA
                                               18
                                               19
                                                                                                          Case No.: 2:20-cv-07732
                                                    MYCHANNEL, INC., a Delaware
                                               20
                                                    corporation,                                          PLAINTIFF’S ERRATA TO MOTION
                                               21                                                         FOR SANCTIONS, MOTION TO
                                                                                                          COMPEL AND EX PARTE
                                               22                                                         APPLICATION

                                               23                                  Plaintiff,             Hearing Date: July 13, 2021
                                               24                 v.                                      Action Filed: August 25, 2020
                                                    KANYE OMARI WEST, Individually,
                                               25
                                                    and YEEZY APPAREL LLC, a
                                               26   California limited liability company,
                                               27
                                                                               Defendants.
                                               28


                                                                                                 PLAINTIFF’S ERRATA
                                               Case 2:20-cv-07732-JFW-JC Document 64 Filed 06/09/21 Page 2 of 2 Page ID #:495




                                                          TO THE COURT AND ALL PARTIES:
                                                1
                                                2         On review of Plaintiff’s filings, Plaintiff inadvertently stated the deposition of
                                                3   Defendant West lasted 9:51 seconds. That was actually the time in the morning when
                                                4
                                                    Defendant West left the deposition which was 9:51 AM. The deposition lasted 14 minutes 41
                                                5
                                                    seconds.
                                                6
                                                7
                                                8   DATED: June 9, 2021
                                                9                                                /s/ Ben J. Meiselas___________
                                               10                                             GERAGOS GERAGOS, APC
                                               11                                             BEN J. MEISELAS, Esq.
          Los Angeles, California 90017-3411




                                                                                              CURTIS R. SARIAN, Esq.
GERAGOS, APC




                                               12
             644 South Figueroa Street




                                                                                              644 South Figueroa Street
               HISTORIC ENGINE CO. NO. 28




                                               13                                             Los Angeles, California 90017
                                                                                              Telephone: (213) 625-3900
                                               14
                                                                                              Facsimile: (213) 232-3255
GERAGOS




                                               15
                                               16
                                               17
                                               18
                                               19
                                               20
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28


                                                                                      PLAINTIFF’S ERRATA
